DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “dividing the dose distribution into doses of a first category and a second category in each sub-volume” and subsequently recites “determining amounts of doses of the first and the second category in each sub-volume to obtain a distribution of doses of the first and of the second category”. It is unclear of the doses of the first and second categories and of the obtained distribution of the “determining” step are the same or different as the doses of the first and second categories previously recited.
Claim 3 recites the limitation “the total dose per sub-volume” in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation “the total dose” in lines 2 and 5. There is insufficient antecedent basis for these limitations in the claims.
Claim 10 recites the limitation “the amount of dose of the second category” in line  yet previously recites “the amount of doses of the second category in each sub-volume”. It is unclear which previously recited dose of the second category applicant intends to reference in the recitation of line 7.
Claim 11 recites “the amount of dose of the second category” in line 8 yet previously recites “the amount of doses of the second category in each sub-volume”. It is unclear which previously recited dose of the second category applicant intends to reference in the recitation of line 8.
Claim 12 recites the limitation “an amount of dose of the second category” in lines 3-4 yet parent claims 1 and 10 reference an amount of dose of the second category in each sub-volume. It is unclear whether applicant intends to reference the same or different dose amount of a second category previously recited.

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  

The closest prior art of record, Grassberger et al., teaches a computer-based method of evaluating a radiation therapy treatment plan arranged to be used in a radiation therapy apparatus for a treatment volume of a body having a target volume and one or more organs at risk, OAR, the treatment volume comprising a plurality of sub-volumes (abstract; treatment plans obtained for input to Monte Carlo simulations, pg. 1560, “LET calculations”, col. 2, lines, 21-25; 3D-IMPT plan, pg. 1561, “Proton delivery method”, col. 1, lines 19-33; Figure 1), wherein the method comprises: 
LET calculations”, col. 2, lines, 21-25; 3D-IMPT plan, pg. 1561, “Proton delivery method”, col. 1, lines 19-33; pg. 1561, col. 2, “Patient 1-pediatric chordoma”, lines 20-46; Figure 1); and
calculating the linear energy transfer, LET, in each sub-volume based on the dose distribution to obtain an LET distribution over the treatment volume (LET distribution following calculation shown in Figure 1; pg. 1561, col. 2, “Patient 1-pediatric chordoma”, lines 33-62).
Grassberger et al. teaches dividing the LET in each sub-volume (GTV, pituitary gland, and brainstem) into a plurality of categories according to LET values above and below first, second, etc. LET thresholds as the LET distribution is divided into color-coded categories (See Figure 1 and col. 2, “Patient 1-pediatric chordoma”, lines 33-62). However, Grassberger et al. does not teach the dose distribution is divided into the first and second categories in each sub-volume according to LET values that fall below and above respective first and second LET thresholds. Grassberger et al. teaches determining the doses in each sub-volume (Figure 1; pg. 1561, col. 2, “Patient 1-pediatric chordoma”, lines 33-34), but does not teach determining amounts of doses of the first and second categories in each sub-volume to obtain a distribution of the doses of the first and second categories of the treatment volume. Grassberger et al. teaches performing an analysis of the quality of the radiation therapy treatment plan by metrics Figures 1-2; pg. 1560, col. 1, line 42-col. 2, line 6; pg. 1561, col. 2, “Patient 1-pediatric chordoma”, lines 33-30; pg. 1562, col. 2, “Discussion”-pg. 1563, col. 1, line 2; pg. 1563, col. 2, line 4-21), but fails to disclose the analysis metrics are based on the obtained distribution of the doses of the first and second categories.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 8,829,476 (Keppel et al.) teaches a computer-based method of evaluating a radiation therapy plan based on LET distributions in sub-volumes of a treatment area (abstract; col. 11, lines 26-53).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARRIE R DORNA/Primary Examiner, Art Unit 3791